                         Case: 18-40561                    Document: 1                   Filed: 11/29/18          Page 1 of 67
                                                                                                                                               11/29/2018 02:05:13pm



 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 DISTRICT OF SOUTH DAKOTA

 Case number (if known):                                      Chapter you are filing under:
                                                                        Chapter 7
                                                                        Chapter 11
                                                                        Chapter 12
                                                                                                                                 Check if this is an
                                                                        Chapter 13
                                                                                                                                 amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Scott
     government-issued picture
                                       First Name                                                   First Name
     identification (for example,
     your driver's license or          Allen
     passport).                        Middle Name                                                  Middle Name

                                       Jendersee
     Bring your picture                Last Name                                                    Last Name
     identification to your meeting
     with the trustee.                 Suffix (Sr., Jr., II, III)                                   Suffix (Sr., Jr., II, III)


2.   All other names you
     have used in the last 8           First Name                                                   First Name
     years
                                       Middle Name                                                  Middle Name
     Include your married or
     maiden names.
                                       Last Name                                                    Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   2        8       9       9      xxx – xx –
     number or federal                 OR                                                           OR
     Individual Taxpayer
     Identification number             9xx – xx –                                                   9xx – xx –
     (ITIN)




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 1
                          Case: 18-40561              Document: 1               Filed: 11/29/18              Page 2 of 67
                                                                                                                                         11/29/2018 02:05:13pm



Debtor 1     Scott Allen Jendersee                                                            Case number (if known)

                                     About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names                      I have not used any business names or EINs.                 I have not used any business names or EINs.
     and Employer
     Identification Numbers          Too Drunk to Fish
     (EIN) you have used in          Business name                                                Business name
     the last 8 years
                                     Business name                                                Business name
     Include trade names and
     doing business as names
                                     Business name                                                Business name

                                                  –                                                           –
                                     EIN                                                          EIN

                                                  –                                                           –
                                     EIN                                                          EIN
5.   Where you live                                                                               If Debtor 2 lives at a different address:

                                     406 Claudia Avenue
                                     Number       Street                                          Number      Street




                                     Harrisburg                      SD       57032
                                     City                            State    ZIP Code            City                           State    ZIP Code

                                     Lincoln
                                     County                                                       County

                                     If your mailing address is different from                    If Debtor 2's mailing address is different
                                     the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                     court will send any notices to you at this                   will send any notices to you at this mailing
                                     mailing address.                                             address.



                                     Number       Street                                          Number      Street


                                     P.O. Box                                                     P.O. Box


                                     City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing            Check one:                                                   Check one:
     this district to file for
     bankruptcy                              Over the last 180 days before filing this                   Over the last 180 days before filing this
                                             petition, I have lived in this district longer              petition, I have lived in this district longer
                                             than in any other district.                                 than in any other district.

                                             I have another reason. Explain.                             I have another reason. Explain.
                                             (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                                  Chapter 7

                                            Chapter 11

                                            Chapter 12

                                            Chapter 13



Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
                       Case: 18-40561           Document: 1             Filed: 11/29/18            Page 3 of 67
                                                                                                                             11/29/2018 02:05:13pm



Debtor 1     Scott Allen Jendersee                                                  Case number (if known)

8.   How you will pay the fee         I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                      court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                      pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                      behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                      I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                      Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                      I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                      By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                      than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                      fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                      Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for               No
     bankruptcy within the
     last 8 years?                    Yes.

                                 District                                               When                    Case number
                                                                                               MM / DD / YYYY
                                 District                                               When                    Case number
                                                                                               MM / DD / YYYY

                                 District                                               When                    Case number
                                                                                               MM / DD / YYYY

10. Are any bankruptcy                No
    cases pending or being
    filed by a spouse who is          Yes.
    not filing this case with
                                 Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an            District                                               When                    Case number,
    affiliate?                                                                                 MM / DD / YYYY   if known


                                 Debtor                                                             Relationship to you

                                 District                                               When                    Case number,
                                                                                               MM / DD / YYYY   if known

11. Do you rent your                  No.    Go to line 12.
    residence?                        Yes. Has your landlord obtained an eviction judgment against you?

                                                  No. Go to line 12.
                                                  Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                  and file it as part of this bankruptcy petition.




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
                         Case: 18-40561            Document: 1                Filed: 11/29/18         Page 4 of 67
                                                                                                                               11/29/2018 02:05:13pm



Debtor 1     Scott Allen Jendersee                                                     Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor             No. Go to Part 4.
    of any full- or part-time             Yes. Name and location of business
    business?
                                                Too Drunk to Fish
    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a                    Harrisburg, SD
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                          No.   I am not filing under Chapter 11.

                                          No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).                 Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                No
    property that poses or is             Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State         ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
                            Case: 18-40561            Document: 1             Filed: 11/29/18           Page 5 of 67
                                                                                                                                  11/29/2018 02:05:13pm



Debtor 1     Scott Allen Jendersee                                                        Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court           About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you              You must check one:                                          You must check one:
    have received a            I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about             counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                     filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.                certificate of completion.                                   certificate of completion.
                                Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires            plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                                I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                                counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                                filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                                a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully             Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the            you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.          plan, if any.                                                plan, if any.
    If you cannot do so,        I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible        services from an approved agency, but was                    services from an approved agency, but was
    to file.                    unable to obtain those services during the 7                 unable to obtain those services during the 7
                                days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,         circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can               waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose               To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee         requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your          efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin         were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities       bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                      required you to file this case.                              required you to file this case.

                                Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                                dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                                briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                                If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                                still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                                You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                                along with a copy of the payment plan you                    along with a copy of the payment plan you
                                developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                                may be dismissed.                                            may be dismissed.

                                Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                                for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                                I am not required to receive a briefing about                I am not required to receive a briefing about
                                credit counseling because of:                                credit counseling because of:
                                    Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                   deficiency that makes me                                     deficiency that makes me
                                                   incapable of realizing or making                             incapable of realizing or making
                                                   rational decisions about finances.                           rational decisions about finances.
                                    Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                   to be unable to participate in a                             to be unable to participate in a
                                                   briefing in person, by phone, or                             briefing in person, by phone, or
                                                   through the internet, even after I                           through the internet, even after I
                                                   reasonably tried to do so.                                   reasonably tried to do so.
                                    Active duty. I am currently on active military               Active duty. I am currently on active military
                                                 duty in a military combat zone.                              duty in a military combat zone.
                                If you believe you are not required to receive a             If you believe you are not required to receive a
                                briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                                motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.


Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
                        Case: 18-40561              Document: 1            Filed: 11/29/18           Page 6 of 67
                                                                                                                              11/29/2018 02:05:13pm



Debtor 1     Scott Allen Jendersee                                                     Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                 No. Go to line 16b.
                                                 Yes. Go to line 17.

                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.
                                                Yes. Go to line 17.

                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                          No
    are paid that funds will be
                                                     Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                 1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                       50,001-100,000
    owe?                                  100-199                          10,001-25,000                      More than 100,000
                                          200-999

19. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                             $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                   $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
                      Case: 18-40561            Document: 1              Filed: 11/29/18             Page 7 of 67
                                                                                                                               11/29/2018 02:05:13pm



Debtor 1     Scott Allen Jendersee                                                    Case number (if known)


 Part 7:      Sign Below
For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                 and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                 or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                 proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                 fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                 connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                 or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                 X /s/ Scott Allen Jendersee                                 X
                                     Scott Allen Jendersee, Debtor 1                             Signature of Debtor 2

                                     Executed on 11/29/2018                                      Executed on
                                                 MM / DD / YYYY                                                MM / DD / YYYY




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                             page 7
                        Case: 18-40561           Document: 1            Filed: 11/29/18             Page 8 of 67
                                                                                                                              11/29/2018 02:05:13pm



Debtor 1     Scott Allen Jendersee                                                   Case number (if known)

For your attorney, if you are    I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one               eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                 relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by    the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need     certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.               is incorrect.



                                 X /s/ Thomas A. Blake                                                 Date 11/29/2018
                                     Signature of Attorney for Debtor                                       MM / DD / YYYY


                                     Thomas A. Blake
                                     Printed name
                                     Thomas A. Blake
                                     Firm Name
                                     505 W. 9th St., Ste. 202
                                     Number         Street




                                     Sioux Falls                                               SD              57104
                                     City                                                      State           ZIP Code


                                     Contact phone (605) 336-1216                    Email address legaladvice@tblakelaw.com


                                     133                                                       SD
                                     Bar number                                                State




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                            page 8
                                Case: 18-40561                         Document: 1                     Filed: 11/29/18                     Page 9 of 67
                                                                                                                                                                              11/29/2018 02:05:14pm



 Fill in this information to identify your case:
 Debtor 1                Scott                         Allen                         Jendersee
                         First Name                    Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA

 Case number
                                                                                                                                                          Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                            $203,301.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                         $80,037.88
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                            $283,338.88
     1c. Copy line 63, Total of all property on Schedule A/B................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                          $185,249.48
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                  $0.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +                 $58,370.00
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $243,619.48




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $5,940.01
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $5,765.00




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
                         Case: 18-40561               Document: 1            Filed: 11/29/18            Page 10 of 67
                                                                                                                                 11/29/2018 02:05:14pm



Debtor 1      Scott Allen Jendersee                                                        Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $6,208.77


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                        $0.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                              $0.00


     9d. Student loans. (Copy line 6f.)                                                                               $0.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                      $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                 $0.00


     9g. Total.    Add lines 9a through 9f.                                                                           $0.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
                              Case: 18-40561                    Document: 1             Filed: 11/29/18                Page 11 of 67
                                                                                                                                                  11/29/2018 02:05:14pm



  Fill in this information to identify your case and this filing:
  Debtor 1               Scott                       Allen                 Jendersee
                         First Name                  Middle Name           Last Name

  Debtor 2
  (Spouse, if filing) First Name                     Middle Name           Last Name


  United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA

  Case number
                                                                                                                                    Check if this is an
  (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                         What is the property?                           Do not deduct secured claims or exemptions. Put the
406 Claudia Avenue                                           Check all that apply.                           amount of any secured claims on Schedule D:
Street address, if available, or other description              Single-family home                           Creditors Who Have Claims Secured by Property.
                                                                Duplex or multi-unit building                Current value of the            Current value of the
                                                                Condominium or cooperative                   entire property?                portion you own?
Harrisburg                       SD       57032                 Manufactured or mobile home                              $203,301.00                  $203,301.00
City                             State    ZIP Code              Land
                                                                Investment property                          Describe the nature of your ownership
                                                                Timeshare                                    interest (such as fee simple, tenancy by the
Lincoln                                                                                                      entireties, or a life estate), if known.
                                                                Other
County
                                                                                                             Homestead
                                                             Who has an interest in the property?
Homestead:
                                                             Check one.
                                                                Debtor 1 only                                     Check if this is community property
406 Claudia Avenue
                                                                Debtor 2 only                                     (see instructions)
Harrisburg, SD 57032
                                                                Debtor 1 and Debtor 2 only
2018 Tax Assessment $182,330                                    At least one of the debtors and another

                                                             Other information you wish to add about this item, such as local
Per July 26, 2018 Market Analysis                            property identification number:
$203,301
2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................            $203,301.00


  Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes



Official Form 106A/B                                                    Schedule A/B: Property                                                               page 1
                           Case: 18-40561                  Document: 1                Filed: 11/29/18                Page 12 of 67
                                                                                                                                                11/29/2018 02:05:14pm



Debtor 1         Scott Allen Jendersee                                                               Case number (if known)


3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Nissan                      Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     Altima
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      2014
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 72,559                                 At least one of the debtors and another             $8,000.00                             $8,000.00
Other information:
2014 Nissan Altima (approx. 72,559                          Check if this is community property
miles)(secured) (per appraisal)                             (see instructions)

Debtor's 1/2 interest
3.2.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Nissan                      Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     Altima
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      2018
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage:                                        At least one of the debtors and another            $26,000.00                           $26,000.00
Other information:
2018 Nissan Altima (secured)                                Check if this is community property
                                                            (see instructions)
Debtor's 1/2 interest
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................            $34,000.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $1,842.50

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $1,527.50

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............

9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............
                               See continuation page(s).                                                                                                $212.50


Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
                                  Case: 18-40561                             Document: 1                        Filed: 11/29/18                         Page 13 of 67
                                                                                                                                                                                               11/29/2018 02:05:14pm



Debtor 1          Scott Allen Jendersee                                                                                             Case number (if known)

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe............

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                Clothes                                                                                                                                                                 $1,000.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                Wedding rings/jewelry - Debtor's 1/2 interest $3000                                                                                                                     $1,500.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............
                                Dog - Debtor's 1/2 interest $50                                                                                                                                               $25.00

14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                   $6,107.50


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                       Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                       portion you own?
                                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
                                                                                                                                                                                                                   $240.00
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                   Institution name:

             17.1.       Checking account:                      Checking account - Great Western Bank                                                                                                   $1,817.42
             17.2.       Checking account:                      Checking account - U.S. Bank                                                                                                                  $35.00
             17.3.       Savings account:                       Savings account - Great Western Bank                                                                                                    $1,738.96
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes.............................. Institution or issuer name:




Official Form 106A/B                                                                      Schedule A/B: Property                                                                                                  page 3
                                Case: 18-40561                   Document: 1             Filed: 11/29/18        Page 14 of 67
                                                                                                                                            11/29/2018 02:05:14pm



Debtor 1         Scott Allen Jendersee                                                             Case number (if known)

                                               21 Share of Prudential stock at $100 share = $2100 - Debtor's 1/2
                                               interest $2,100                                                                                     $1,050.00
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                   % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:
                                           401(k) or similar plan: Non-debtor spouse 401(k) (ERISA Qualified)                                     $27,106.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                      Schedule A/B: Property                                                       page 4
                              Case: 18-40561               Document: 1           Filed: 11/29/18          Page 15 of 67
                                                                                                                                     11/29/2018 02:05:14pm



Debtor 1        Scott Allen Jendersee                                                       Case number (if known)

Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information Federal: Pro rata portion of the 2018 income tax refund                    Federal:                  $0.00
           about them, including whether (see line 30). Amt: $0.00
           you already filed the returns                                                                             State:                    $0.00
           and the tax years.....................................
                                                                                                                     Local:                    $0.00

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information (1) Earned but not received income; (2) Unpaid vacation time; and                                    $0.00
                                                  (3) Pro rata portion of the 2018 income tax refund up to allowed
                                                  exemption of $5,000.
31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................   Company name:                            Beneficiary:                     Surrender or refund value:

                                                Prudential Term Life Insurance
                                                Policy (No Cash Value)                                                                         $0.00
                                                Whole Life Insurance through
                                                Northwestern Mutual                                                                       $7,573.00
                                                West Coast Life Term Policy (no
                                                cash value)                                                                                    $0.00
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
           No
           Yes. Describe each claim..............




Official Form 106A/B                                              Schedule A/B: Property                                                        page 5
                                Case: 18-40561                       Document: 1                   Filed: 11/29/18                    Page 16 of 67
                                                                                                                                                                         11/29/2018 02:05:14pm



Debtor 1         Scott Allen Jendersee                                                                               Case number (if known)

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............

35. Any financial assets you did not already list

            No
            Yes. Give specific information

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................       $39,560.38


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................
                              See continuation page(s).                                                                                                                         $370.00

41. Inventory

            No
            Yes. Describe................

42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $370.00



Official Form 106A/B                                                            Schedule A/B: Property                                                                             page 6
                                 Case: 18-40561                      Document: 1                   Filed: 11/29/18                    Page 17 of 67
                                                                                                                                                                         11/29/2018 02:05:14pm



Debtor 1          Scott Allen Jendersee                                                                              Case number (if known)


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................

48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................

50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................

51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................            $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

            No
            Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                              $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                             page 7
                                  Case: 18-40561                          Document: 1                      Filed: 11/29/18                      Page 18 of 67
                                                                                                                                                                                      11/29/2018 02:05:14pm



Debtor 1           Scott Allen Jendersee                                                                                      Case number (if known)


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................     $203,301.00

56. Part 2: Total vehicles, line 5                                                                                  $34,000.00

57. Part 3: Total personal and household items, line 15                                                               $6,107.50

58. Part 4: Total financial assets, line 36                                                                         $39,560.38

59. Part 5: Total business-related property, line 45                                                                     $370.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $80,037.88              property total                 +              $80,037.88



63. Total of all property on Schedule A/B.                                                                                                                                                  $283,338.88
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                    page 8
                       Case: 18-40561             Document: 1     Filed: 11/29/18          Page 19 of 67
                                                                                                           11/29/2018 02:05:14pm



Debtor 1     Scott Allen Jendersee                                             Case number (if known)


6.   Household goods and furnishings (details):

     Table - Debtor's 1/2 interest $50                                                                             $25.00

     Couch                                                                                                        $450.00

     Debtor's 1/2 interest $900 (secured)
     Chair & Ottoman                                                                                              $250.00

     Debtor's 1/2 interest $500 (secured)
     TV Stands (2) - Debtor's 1/2 interest $150                                                                    $75.00

     Table & chairs - Debtor's 1/2 interest $150                                                                   $75.00

     Refrigerator - Debtor's 1/2 interest $400                                                                    $200.00

     Stove - Debtor's 1/2 interest $200                                                                           $100.00

     Microwave - Debtor's 1/2 interest $75                                                                         $37.50

     Dishwasher - Debtor's 1/2 interest $60                                                                        $30.00

     Small appliances - Debtor's 1/2 interest $70                                                                  $35.00

     Queen bed - Debtor's 1/2 interest $50                                                                         $25.00

     Dresser - Debtor's 1/2 interest $100                                                                          $50.00

     Lamps (2) - Debtor's 1/2 interest $20                                                                         $10.00

     Night stands (2) - Debtor's 1/2 interest $20                                                                  $10.00

     Full bed - Debtor's 1/2 interest $30                                                                          $15.00

     Storage stand - Debtor's 1/2 interest $20                                                                     $10.00

     Toys - Debtor's 1/2 interest $130                                                                             $65.00

     Wicker Chair - Debtor's 1/2 interest $10                                                                       $5.00

     End table - Debtor's 1/2 interest $10                                                                          $5.00

     Dehumidifier - Debtor's 1/2 interest $20                                                                      $10.00

     King bed - Debtor's 1/2 interest $50                                                                          $25.00

     Dresser - Debtor's 1/2 interest $100                                                                          $50.00

     Nightstand - Debtor's 1/2 interest $10                                                                         $5.00

     Table - Debtor's 1/2 interest $30                                                                             $15.00

     Chair - Debtor's 1/2 interest $10                                                                              $5.00

     Lawnmower - Debtor's 1/2 interest $30                                                                         $15.00

     Refrigerator - Debtor's 1/2 interest $75                                                                      $37.50

     Power tools - Debtor's 1/2 interest $70                                                                       $35.00

     Small hand tools - Debtor's 1/2 interest $40                                                                  $20.00

     Misc. - Debtor's 1/2 interest $100                                                                            $50.00

     Knick-knacks - Debtor's 1/2 interest $100                                                                     $50.00


Official Form 106A/B                                  Schedule A/B: Property                                         page 9
                        Case: 18-40561             Document: 1         Filed: 11/29/18          Page 20 of 67
                                                                                                                11/29/2018 02:05:14pm



Debtor 1     Scott Allen Jendersee                                                 Case number (if known)

     Gas grill - Debtor's 1/2 interest $30                                                                              $15.00

     Patio furniture - Debtor's 1/2 interest $75                                                                        $37.50

7.   Electronics (details):

     TV - Debtor's 1/2 interest $300                                                                                   $150.00

     Playstation w/games - Debtor's 1/2 interest $300                                                                  $150.00

     Nintendo w/games - Debtor's 1/2 interest $400                                                                     $200.00

     Wii station w/games - Debtor's 1/2 interest $250                                                                  $125.00

     Soundbar - Debtor's 1/2 interest $50                                                                               $25.00

     Speaker - Debtor's 1/2 interest $30                                                                                $15.00

     TV - Debtor's 1/2 interest $75                                                                                     $37.50

     TV - Debtor's 1/2 interest $40                                                                                     $20.00

     TV - Debtor's 1/2 interest $700                                                                                   $350.00

     Receiver - Debtor's 1/2 interest $50                                                                               $25.00

     Xbox station w/games - Debtor's 1/2 interest $250                                                                 $125.00

     Roku - Debtor's 1/2 interest $20                                                                                   $10.00

     Firesticks (2) - Debtor's 1/2 interest $30                                                                         $15.00

     TV - Debtor's 1/2 interest $60                                                                                     $30.00

     Computers (2) & Accessories - Debtor's 1/2 interest $500                                                          $250.00

9.   Equipment for sports and hobbies (details):

     Childs golf clubs - Debtor's 1/2 interest $25                                                                      $12.50

     Golf clubs - Debtor's 1/2 interest $100                                                                            $50.00

     Rowing machine - Debtor's 1/2 interest $300                                                                       $150.00

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade (details):

     Power Amp/Mixer                                                                                                    $15.00

     Debtor's 1/2 interest $30
     Loudspeakers (2 15")                                                                                               $50.00

     Debtor's 1/2 interest $100
     6-string acoustic guitar                                                                                          $150.00

     Debtor's 1/2 interest $300
     6-string acoustic guitar                                                                                          $100.00

     Debtor's 1/2 interest $200
     Microphones (3)                                                                                                    $15.00

     Debtor's 1/2 interest $30




Official Form 106A/B                                     Schedule A/B: Property                                          page 10
                       Case: 18-40561   Document: 1     Filed: 11/29/18          Page 21 of 67
                                                                                                 11/29/2018 02:05:14pm



Debtor 1    Scott Allen Jendersee                                    Case number (if known)

    Speaker stands                                                                                       $10.00

    Debtor's 1/2 interest $20
    Microphone stands (2)                                                                                $10.00

    Debtor's 1/2 interest $20
    Various microphone/speaker cords                                                                     $20.00

    Debtor's 1/2 interest $40




Official Form 106A/B                        Schedule A/B: Property                                        page 11
                         Case: 18-40561              Document: 1              Filed: 11/29/18            Page 22 of 67
                                                                                                                                   11/29/2018 02:05:15pm



 Fill in this information to identify your case:
 Debtor 1            Scott                Allen                  Jendersee
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA
                                                                                                                     Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $203,301.00                 $55,053.95          SDCL §§ 43-45-3(1), 43-31-1
Homestead:                                                                        100% of fair market
                                                                                  value, up to any
406 Claudia Avenue                                                                applicable statutory
Harrisburg, SD 57032                                                              limit

2018 Tax Assessment $182,330

Per July 26, 2018 Market Analysis
$203,301
Line from Schedule A/B: 1.1




3.   Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                                Schedule C: The Property You Claim as Exempt                                               page 1
                        Case: 18-40561             Document: 1          Filed: 11/29/18             Page 23 of 67
                                                                                                                           11/29/2018 02:05:15pm



Debtor 1      Scott Allen Jendersee                                                  Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $8,000.00                   $0.00            SDCL § 43-45-4
2014 Nissan Altima (approx. 72,559 miles)                                    100% of fair market
(secured) (per appraisal)                                                    value, up to any
                                                                             applicable statutory
Debtor's 1/2 interest                                                        limit
Line from Schedule A/B:    3.1

Brief description:                                     $26,000.00                $1,022.00           SDCL § 43-45-4
2018 Nissan Altima (secured)                                                 100% of fair market
                                                                             value, up to any
Debtor's 1/2 interest                                                        applicable statutory
Line from Schedule A/B:    3.2                                               limit

Brief description:                                       $25.00                    $25.00            SDCL § 43-45-4
Table - Debtor's 1/2 interest $50                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $450.00                    $0.00            SDCL § 43-45-4
Couch                                                                        100% of fair market
                                                                             value, up to any
Debtor's 1/2 interest $900 (secured)                                         applicable statutory
Line from Schedule A/B:  6                                                   limit

Brief description:                                       $250.00                    $0.00            SDCL § 43-45-4
Chair & Ottoman                                                              100% of fair market
                                                                             value, up to any
Debtor's 1/2 interest $500 (secured)                                         applicable statutory
Line from Schedule A/B:  6                                                   limit

Brief description:                                       $75.00                    $75.00            SDCL § 43-45-4
TV Stands (2) - Debtor's 1/2 interest $150                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $75.00                    $75.00            SDCL § 43-45-4
Table & chairs - Debtor's 1/2 interest $150                                  100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00            SDCL § 43-45-4
Refrigerator - Debtor's 1/2 interest $400                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00            SDCL § 43-45-4
Stove - Debtor's 1/2 interest $200                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit


Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 2
                       Case: 18-40561              Document: 1          Filed: 11/29/18             Page 24 of 67
                                                                                                                           11/29/2018 02:05:15pm



Debtor 1      Scott Allen Jendersee                                                  Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $37.50                    $37.50            SDCL § 43-45-4
Microwave - Debtor's 1/2 interest $75                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $30.00                    $30.00            SDCL § 43-45-4
Dishwasher - Debtor's 1/2 interest $60                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $35.00                    $35.00            SDCL § 43-45-4
Small appliances - Debtor's 1/2 interest                                     100% of fair market
$70                                                                          value, up to any
Line from Schedule A/B: 6                                                    applicable statutory
                                                                             limit

Brief description:                                       $25.00                    $25.00            SDCL § 43-45-4
Queen bed - Debtor's 1/2 interest $50                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00            SDCL § 43-45-4
Dresser - Debtor's 1/2 interest $100                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $10.00                    $10.00            SDCL § 43-45-4
Lamps (2) - Debtor's 1/2 interest $20                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $10.00                    $10.00            SDCL § 43-45-4
Night stands (2) - Debtor's 1/2 interest $20                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $15.00                    $15.00            SDCL § 43-45-4
Full bed - Debtor's 1/2 interest $30                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $10.00                    $10.00            SDCL § 43-45-4
Storage stand - Debtor's 1/2 interest $20                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 3
                       Case: 18-40561              Document: 1          Filed: 11/29/18             Page 25 of 67
                                                                                                                           11/29/2018 02:05:15pm



Debtor 1      Scott Allen Jendersee                                                  Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $65.00                    $65.00            SDCL § 43-45-4
Toys - Debtor's 1/2 interest $130                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $5.00                     $5.00            SDCL § 43-45-4
Wicker Chair - Debtor's 1/2 interest $10                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $5.00                     $5.00            SDCL § 43-45-4
End table - Debtor's 1/2 interest $10                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $10.00                    $10.00            SDCL § 43-45-4
Dehumidifier - Debtor's 1/2 interest $20                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $25.00                    $25.00            SDCL § 43-45-4
King bed - Debtor's 1/2 interest $50                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00            SDCL § 43-45-4
Dresser - Debtor's 1/2 interest $100                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $5.00                     $5.00            SDCL § 43-45-4
Nightstand - Debtor's 1/2 interest $10                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $15.00                    $15.00            SDCL § 43-45-4
Table - Debtor's 1/2 interest $30                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $5.00                     $5.00            SDCL § 43-45-4
Chair - Debtor's 1/2 interest $10                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 4
                       Case: 18-40561              Document: 1          Filed: 11/29/18             Page 26 of 67
                                                                                                                           11/29/2018 02:05:15pm



Debtor 1      Scott Allen Jendersee                                                  Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $15.00                    $15.00            SDCL § 43-45-4
Lawnmower - Debtor's 1/2 interest $30                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $37.50                    $37.50            SDCL § 43-45-4
Refrigerator - Debtor's 1/2 interest $75                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $35.00                    $35.00            SDCL § 43-45-4
Power tools - Debtor's 1/2 interest $70                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $20.00                    $20.00            SDCL § 43-45-4
Small hand tools - Debtor's 1/2 interest                                     100% of fair market
$40                                                                          value, up to any
Line from Schedule A/B: 6                                                    applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00            SDCL § 43-45-4
Misc. - Debtor's 1/2 interest $100                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00            SDCL § 43-45-4
Knick-knacks - Debtor's 1/2 interest $100                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $15.00                    $15.00            SDCL § 43-45-4
Gas grill - Debtor's 1/2 interest $30                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $37.50                    $37.50            SDCL § 43-45-4
Patio furniture - Debtor's 1/2 interest $75                                  100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00            SDCL § 43-45-4
TV - Debtor's 1/2 interest $300                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 5
                       Case: 18-40561              Document: 1          Filed: 11/29/18             Page 27 of 67
                                                                                                                           11/29/2018 02:05:15pm



Debtor 1      Scott Allen Jendersee                                                  Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $150.00                  $150.00            SDCL § 43-45-4
Playstation w/games - Debtor's 1/2                                           100% of fair market
interest $300                                                                value, up to any
Line from Schedule A/B: 7                                                    applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00            SDCL § 43-45-4
Nintendo w/games - Debtor's 1/2 interest                                     100% of fair market
$400                                                                         value, up to any
Line from Schedule A/B: 7                                                    applicable statutory
                                                                             limit

Brief description:                                       $125.00                  $125.00            SDCL § 43-45-4
Wii station w/games - Debtor's 1/2 interest                                  100% of fair market
$250                                                                         value, up to any
Line from Schedule A/B: 7                                                    applicable statutory
                                                                             limit

Brief description:                                       $25.00                    $25.00            SDCL § 43-45-4
Soundbar - Debtor's 1/2 interest $50                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $15.00                    $15.00            SDCL § 43-45-4
Speaker - Debtor's 1/2 interest $30                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $37.50                    $37.50            SDCL § 43-45-4
TV - Debtor's 1/2 interest $75                                               100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $20.00                    $20.00            SDCL § 43-45-4
TV - Debtor's 1/2 interest $40                                               100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $350.00                  $350.00            SDCL § 43-45-4
TV - Debtor's 1/2 interest $700                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $25.00                    $25.00            SDCL § 43-45-4
Receiver - Debtor's 1/2 interest $50                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 6
                       Case: 18-40561              Document: 1          Filed: 11/29/18             Page 28 of 67
                                                                                                                           11/29/2018 02:05:15pm



Debtor 1      Scott Allen Jendersee                                                  Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $125.00                  $125.00            SDCL § 43-45-4
Xbox station w/games - Debtor's 1/2                                          100% of fair market
interest $250                                                                value, up to any
Line from Schedule A/B: 7                                                    applicable statutory
                                                                             limit

Brief description:                                       $10.00                    $10.00            SDCL § 43-45-4
Roku - Debtor's 1/2 interest $20                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $15.00                    $15.00            SDCL § 43-45-4
Firesticks (2) - Debtor's 1/2 interest $30                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $30.00                    $30.00            SDCL § 43-45-4
TV - Debtor's 1/2 interest $60                                               100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                  $250.00            SDCL § 43-45-4
Computers (2) & Accessories - Debtor's                                       100% of fair market
1/2 interest $500                                                            value, up to any
Line from Schedule A/B: 7                                                    applicable statutory
                                                                             limit

Brief description:                                       $12.50                    $12.50            SDCL § 43-45-4
Childs golf clubs - Debtor's 1/2 interest $25                                100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     9
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00            SDCL § 43-45-4
Golf clubs - Debtor's 1/2 interest $100                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     9
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00            SDCL § 43-45-4
Rowing machine - Debtor's 1/2 interest                                       100% of fair market
$300                                                                         value, up to any
Line from Schedule A/B: 9                                                    applicable statutory
                                                                             limit

Brief description:                                      $1,000.00                $1,000.00           SDCL § 43-45-2(1-3), (5,6)
Clothes                                                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 7
                       Case: 18-40561              Document: 1          Filed: 11/29/18             Page 29 of 67
                                                                                                                           11/29/2018 02:05:15pm



Debtor 1      Scott Allen Jendersee                                                  Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $1,500.00                $1,500.00           SDCL § 43-45-2(1-3), (5,6)
Wedding rings/jewelry - Debtor's 1/2                                         100% of fair market
interest $3000                                                               value, up to any
Line from Schedule A/B: 12                                                   applicable statutory
                                                                             limit

Brief description:                                       $25.00                    $25.00            SDCL § 43-45-4
Dog - Debtor's 1/2 interest $50                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    13
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $240.00                  $240.00            SDCL § 43-45-4
Cash on hand                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    16
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,817.42                 $830.50            SDCL § 43-45-4
Checking account - Great Western Bank                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.1
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,738.96                   $0.00            SDCL § 43-45-4
Savings account - Great Western Bank                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.3
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $35.00                     $0.00            SDCL § 43-45-4
Checking account - U.S. Bank                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.2
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,050.00                   $0.00            SDCL § 43-45-4
21 Share of Prudential stock at $100 share                                   100% of fair market
= $2100 - Debtor's 1/2 interest $2,100                                       value, up to any
Line from Schedule A/B:  18                                                  applicable statutory
                                                                             limit

Brief description:                                     $27,106.00               $27,106.00           11 U.S.C. § 522(b)(3)(C)
Non-debtor spouse 401(k) (ERISA                                              100% of fair market
Qualified)                                                                   value, up to any
Line from Schedule A/B: 21                                                   applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00            SDCL § 43-45-4
(1) Earned but not received income; (2)                                      100% of fair market
Unpaid vacation time; and (3) Pro rata                                       value, up to any
portion of the 2018 income tax refund up                                     applicable statutory
to allowed exemption of $5,000.                                              limit
Line from Schedule A/B:  30


Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 8
                       Case: 18-40561              Document: 1          Filed: 11/29/18             Page 30 of 67
                                                                                                                           11/29/2018 02:05:15pm



Debtor 1      Scott Allen Jendersee                                                  Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $7,573.00                $7,573.00           SDCL § 58-12-4
Whole Life Insurance through                                                 100% of fair market
Northwestern Mutual                                                          value, up to any
Line from Schedule A/B: 31                                                   applicable statutory
                                                                             limit

Brief description:                                       $15.00                     $0.00            SDCL § 43-45-4
Power Amp/Mixer                                                              100% of fair market
                                                                             value, up to any
Debtor's 1/2 interest $30                                                    applicable statutory
Line from Schedule A/B:  40                                                  limit

Brief description:                                       $50.00                     $0.00            SDCL § 43-45-4
Loudspeakers (2 15")                                                         100% of fair market
                                                                             value, up to any
Debtor's 1/2 interest $100                                                   applicable statutory
Line from Schedule A/B:  40                                                  limit

Brief description:                                       $150.00                    $0.00            SDCL § 43-45-4
6-string acoustic guitar                                                     100% of fair market
                                                                             value, up to any
Debtor's 1/2 interest $300                                                   applicable statutory
Line from Schedule A/B:  40                                                  limit

Brief description:                                       $100.00                    $0.00            SDCL § 43-45-4
6-string acoustic guitar                                                     100% of fair market
                                                                             value, up to any
Debtor's 1/2 interest $200                                                   applicable statutory
Line from Schedule A/B:  40                                                  limit

Brief description:                                       $15.00                     $0.00            SDCL § 43-45-4
Microphones (3)                                                              100% of fair market
                                                                             value, up to any
Debtor's 1/2 interest $30                                                    applicable statutory
Line from Schedule A/B:  40                                                  limit

Brief description:                                       $10.00                     $0.00            SDCL § 43-45-4
Speaker stands                                                               100% of fair market
                                                                             value, up to any
Debtor's 1/2 interest $20                                                    applicable statutory
Line from Schedule A/B:  40                                                  limit

Brief description:                                       $10.00                     $0.00            SDCL § 43-45-4
Microphone stands (2)                                                        100% of fair market
                                                                             value, up to any
Debtor's 1/2 interest $20                                                    applicable statutory
Line from Schedule A/B:  40                                                  limit

Brief description:                                       $20.00                     $0.00            SDCL § 43-45-4
Various microphone/speaker cords                                             100% of fair market
                                                                             value, up to any
Debtor's 1/2 interest $40                                                    applicable statutory
Line from Schedule A/B:  40                                                  limit


Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 9
                      Case: 18-40561   Document: 1          Filed: 11/29/18       Page 31 of 67
                                                                                                        11/29/2018 02:05:16pm


                                  UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF SOUTH DAKOTA
                                   SOUTHERN DIVISION (SIOUX FALLS)
 IN RE:   Scott Allen Jendersee                                            CASE NO

                                                                           CHAPTER    13

                                    TOTALS BY EXEMPTION LAW


Exemption Law                      Husband      Wife         Joint       Community    N/A          Exemption      Market
                                                                                                     Total        Value
                                                                                                                   Total

11 U.S.C. § 522(b)(3)(C)               $0.00   $27,106.00        $0.00        $0.00        $0.00   $27,106.00    $27,106.00

SDCL § 43-45-2(1-3), (5,6)             $0.00        $0.00    $2,500.00        $0.00        $0.00    $2,500.00     $2,500.00

SDCL § 43-45-4                         $0.00        $0.00    $5,000.00        $0.00        $0.00    $5,000.00    $42,858.88

SDCL § 58-12-4                         $0.00        $0.00    $7,573.00        $0.00        $0.00    $7,573.00     $7,573.00

SDCL §§ 43-45-3(1), 43-31-1            $0.00        $0.00   $55,053.95        $0.00        $0.00   $55,053.95   $203,301.00
                           Case: 18-40561               Document: 1                Filed: 11/29/18          Page 32 of 67
                                                                                                                                      11/29/2018 02:05:17pm



  Fill in this information to identify your case:
  Debtor 1             Scott                 Allen                  Jendersee
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA

  Case number
                                                                                                                       Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                           $148,247.05             $203,301.00
Home Point Finance
Creditor's name
                                                 1st Mortgage in homestead
PO Box 619063
Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                     Contingent
Dallas                   TX      75261-9063          Unliquidated
City                     State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Home Loan
   to a community debt
Date debt was incurred                           Last 4 digits of account number        6     1    5    3




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                             $148,247.05

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                           page 1
                          Case: 18-40561             Document: 1            Filed: 11/29/18              Page 33 of 67
                                                                                                                                   11/29/2018 02:05:17pm



Debtor 1      Scott Allen Jendersee                                                       Case number (if known)

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.2                                         Describe the property that
                                              secures the claim:                            $24,978.00              $26,000.00
Nissan Motor Acceptance Corp.                 2018 Nissan Altima
Creditor's name
Attn: Bankruptcy Department
Number     Street
PO Box 660366
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75266-0366        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Auto Loan
   to a community debt
Date debt was incurred                        Last 4 digits of account number

  2.3                                         Describe the property that
                                              secures the claim:                               $9,728.00              $8,000.00          $1,728.00
Wells Fargo Dealer Services
Creditor's name
                                              2014 Nissan Altima
MAC T9017-026
Number     Street
PO Box 168048
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Irving                  TX      75016-8048        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Auto Loan
   to a community debt
Date debt was incurred                        Last 4 digits of account number        0     8    8    5




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $34,706.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 2
                          Case: 18-40561             Document: 1            Filed: 11/29/18             Page 34 of 67
                                                                                                                                   11/29/2018 02:05:17pm



Debtor 1      Scott Allen Jendersee                                                       Case number (if known)

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.4                                         Describe the property that
                                              secures the claim:                              $2,296.43                 $700.00          $1,596.43
Wells Fargo Financial                         Chair, Ottomon & Couch
Creditor's name
Furniture Mart
Number     Street
PO Box 660431
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75266             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Furniture Loan
   to a community debt
Date debt was incurred                        Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                             $2,296.43

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                         $185,249.48

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 3
                         Case: 18-40561            Document: 1            Filed: 11/29/18           Page 35 of 67
                                                                                                                             11/29/2018 02:05:17pm



Debtor 1       Scott Allen Jendersee                                                   Case number (if known)

 Part 2:        List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and
then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1,
list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1, do not fill out or
submit this page.


  1
        Home Point Financial                                                   On which line in Part 1 did you enter the creditor?      2.1
        Name
        PO Box 790309                                                          Last 4 digits of account number
        Number       Street




        St. Louis                                MO      63179-0309
        City                                     State   ZIP Code

  2
        Home Point Financial Corp.                                             On which line in Part 1 did you enter the creditor?      2.1
        Name
        11511 Luna Rd. Suite 200                                               Last 4 digits of account number
        Number       Street




        Farmers Branch                           TX      75234
        City                                     State   ZIP Code




Official Form 106D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                 page 4
                           Case: 18-40561                Document: 1            Filed: 11/29/18             Page 36 of 67
                                                                                                                                       11/29/2018 02:05:17pm



  Fill in this information to identify your case:
  Debtor 1             Scott                 Allen                  Jendersee
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA

  Case number
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1


Priority Creditor's Name                                   Last 4 digits of account number
                                                           When was the debt incurred?
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
                              Case: 18-40561             Document: 1              Filed: 11/29/18             Page 37 of 67
                                                                                                                                          11/29/2018 02:05:17pm



Debtor 1       Scott Allen Jendersee                                                            Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $7,334.00
Bank of America                                             Last 4 digits of account number         8     9    0     0
Nonpriority Creditor's Name
                                                            When was the debt incurred?
Customer Service Correspondence
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 982234                                                   Contingent
                                                                Unliquidated
                                                                Disputed
El Paso                         TX      79998-2234
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                        $13,044.00
Barclaycard                                                 Last 4 digits of account number         4     5    1     9
Nonpriority Creditor's Name
                                                            When was the debt incurred?
Card Services
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 60517                                                    Contingent
                                                                Unliquidated
                                                                Disputed
City of Industry                CA      91716-0517
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
                              Case: 18-40561             Document: 1           Filed: 11/29/18            Page 38 of 67
                                                                                                                                  11/29/2018 02:05:17pm



Debtor 1       Scott Allen Jendersee                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

   4.3                                                                                                                                  $4,316.00
Best Buy Credit Services                                   Last 4 digits of account number       6    1    7    6
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 790441
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
St. Louis                       MO      63179
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                  $6,289.00
Chase/Amazon                                               Last 4 digits of account number       2    2    4    5
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Bankruptcy Dept.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 15298                                                   Contingent
                                                               Unliquidated
                                                               Disputed
Wilmington                      DE      19850
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                  $7,525.00
CitiCards                                                  Last 4 digits of account number       5    2    5    0
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 6500
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Sioux Falls                     SD      57117-6500
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 3
                              Case: 18-40561             Document: 1           Filed: 11/29/18            Page 39 of 67
                                                                                                                                  11/29/2018 02:05:17pm



Debtor 1       Scott Allen Jendersee                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

   4.6                                                                                                                                  $1,408.00
CitiCards                                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 6500
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Sioux Falls                     SD      57117-6500
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                                  $4,138.00
Citicards/Costco                                           Last 4 digits of account number       1    6    5    5
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 790046
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
St. Louis                       MO      63179-0046
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                  $5,471.00
Commerce Bank                                              Last 4 digits of account number       2    9    0    1
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 419248
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Kansas City                     MO      64141-6248
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 4
                              Case: 18-40561             Document: 1           Filed: 11/29/18            Page 40 of 67
                                                                                                                                  11/29/2018 02:05:17pm



Debtor 1       Scott Allen Jendersee                                                         Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

   4.9                                                                                                                                    $711.00
Frisbee Plumbing & Heating                                 Last 4 digits of account number       9    7    2    0
Nonpriority Creditor's Name
                                                           When was the debt incurred?
4101 S. Minnesota Ave.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
Sioux Falls                     SD      57105
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Water Heater
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                    $127.00
Synchrony Bank/Lowe's                                      Last 4 digits of account number       8    5    1    2
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Attn: Bankruptcy Dept.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                  Contingent
                                                               Unliquidated
                                                               Disputed
Orlando                         FL      32896-5060
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                                  $8,007.00
Synchrony Bank/Walmart                                     Last 4 digits of account number       7    8    7    2
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Attn: Bankruptcy Dept.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                  Contingent
                                                               Unliquidated
                                                               Disputed
Orlando                         FL      32896-5060
City                            State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 5
                          Case: 18-40561              Document: 1            Filed: 11/29/18           Page 41 of 67
                                                                                                                                 11/29/2018 02:05:17pm



Debtor 1       Scott Allen Jendersee                                                      Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


ARS National Services, Inc.                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 469100                                               Line    4.5 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Escondido                       CA      92046-9100
City                            State   ZIP Code


Commerce Bank                                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 806000                                               Line    4.8 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       2    9    0    1
Kansas City                     MO      64180-6000
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 6
                         Case: 18-40561                Document: 1         Filed: 11/29/18            Page 42 of 67
                                                                                                                                  11/29/2018 02:05:17pm



Debtor 1       Scott Allen Jendersee                                                    Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.                     $0.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $58,370.00


                   6j.   Total.   Add lines 6f through 6i.                                            6j.             $58,370.00




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                            page 7
                         Case: 18-40561              Document: 1             Filed: 11/29/18            Page 43 of 67
                                                                                                                                   11/29/2018 02:05:18pm



 Fill in this information to identify your case:
 Debtor 1            Scott                Allen                  Jendersee
                     First Name           Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA

 Case number
                                                                                                                    Check if this is an
 (if known)
                                                                                                                    amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.   Do you have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

        Person or company with whom you have the contract or lease                   State what the contract or lease is for




Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
                         Case: 18-40561              Document: 1               Filed: 11/29/18             Page 44 of 67
                                                                                                                                       11/29/2018 02:05:19pm



 Fill in this information to identify your case:
 Debtor 1            Scott                Allen                   Jendersee
                     First Name           Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA

 Case number
                                                                                                                         Check if this is an
 (if known)
                                                                                                                         amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                       12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.    Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
          No
          Yes

2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
      include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
               No
               Yes
3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
      person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
      creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
      Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                              Check all schedules that apply:

3.1      Spouse Name Not Entered
         Name                                                                                       Schedule D, line        2.2
                                                                                                    Schedule E/F, line
         Number      Street
                                                                                                    Schedule G, line
                                                                                              Nissan Motor Acceptance Corp.
         City                                      State          ZIP Code


3.2      Spouse Name Not Entered
         Name                                                                                       Schedule D, line        2.4
                                                                                                    Schedule E/F, line
         Number      Street
                                                                                                    Schedule G, line
                                                                                              Wells Fargo Financial
         City                                      State          ZIP Code




Official Form 106H                                          Schedule H: Your Codebtors                                                           page 1
                           Case: 18-40561            Document: 1               Filed: 11/29/18                  Page 45 of 67
                                                                                                                                         11/29/2018 02:05:19pm



 Fill in this information to identify your case:
     Debtor 1              Scott                Allen                  Jendersee
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2                                                                                                    An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                 A supplement showing postpetition
     United States Bankruptcy Court for the:   DISTRICT OF SOUTH DAKOTA
                                                                                                                 chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                 MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation                                                                Non-debtor Spouse
      Include part-time, seasonal,                             WNAX Radio/Saga
      or self-employed work.            Employer's name        Communications                                     Cimarron Label

      Occupation may include            Employer's address
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               City                         State    Zip Code     City                    State   Zip Code

                                        How long employed there?        December, 2016

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $3,305.25             $4,337.07
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $3,305.25             $4,337.07




Official Form 106I                                            Schedule I: Your Income                                                                 page 1
                               Case: 18-40561                         Document: 1                     Filed: 11/29/18                        Page 46 of 67
                                                                                                                                                                    11/29/2018 02:05:19pm



Debtor 1        Scott Allen Jendersee                                                                                            Case number (if known)
                                                                                                                    For Debtor 1                For Debtor 2 or
                                                                                                                                                non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $3,305.25          $4,337.07
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.              $556.18                  $556.18
     5b. Mandatory contributions for retirement plans                                                       5b.                $0.00                    $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.                $0.00                    $0.00
     5d. Required repayments of retirement fund loans                                                       5d.                $0.00                    $0.00
     5e. Insurance                                                                                          5e.                $0.00                    $0.00
     5f. Domestic support obligations                                                                       5f.                $0.00                    $0.00
     5g. Union dues                                                                                         5g.                $0.00                    $0.00
     5h. Other deductions.
          Specify: Vision Ins. / See continuation sheet                                                     5h. +                $6.50                $705.55
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.               $562.68                $1,261.73
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $2,742.57                 $3,075.34
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.              $122.10                     $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00                   $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                   $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00                   $0.00
     8e. Social Security                                                                                    8e.                  $0.00                   $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00                   $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00                   $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00                   $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.               $122.10                     $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $2,864.67 +         $3,075.34 =                                                      $5,940.01
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                               11.     +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                               12.             $5,940.01
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                      Combined
                                                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                         page 2
                      Case: 18-40561     Document: 1      Filed: 11/29/18            Page 47 of 67
                                                                                                            11/29/2018 02:05:19pm



Debtor 1     Scott Allen Jendersee                                            Case number (if known)


                                                                     For Debtor 1       For Debtor 2 or
                                                                                        non-filing spouse
5h. Other Payroll Deductions (details)
     Vision Ins. / 401(K) 3%                                                 $6.50             $130.11
     Health Ins. (Family)                                                                      $394.68
     Aflac (Family)                                                                             $53.95
     Life Ins. (Family)                                                                         $18.11
     Vision Ins. (Family)                                                                       $23.14
     Dental Ins. (Family)                                                                       $10.55
     Paid Leave (Sick/Vac) Purchase                                                             $75.01

                                                           Totals:           $6.50             $705.55




Official Form 106I                           Schedule I: Your Income                                                  page 3
                      Case: 18-40561   Document: 1      Filed: 11/29/18    Page 48 of 67
                                                                                              11/29/2018 02:05:19pm



Debtor 1     Scott Allen Jendersee                                   Case number (if known)

8a. Attached Statement (Debtor 1)

                                         Band - Too Drunk to Fish

Gross Monthly Income:                                                                                 $929.16

Expense                                      Category                               Amount

Expenses                                     Business expenses                     $807.06
Total Monthly Expenses                                                                                $807.06

Net Monthly Income:                                                                                   $122.10




Official Form 106I                         Schedule I: Your Income                                      page 4
                           Case: 18-40561               Document: 1              Filed: 11/29/18             Page 49 of 67
                                                                                                                                      11/29/2018 02:05:20pm



 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Scott                  Allen                  Jendersee                           An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    DISTRICT OF SOUTH DAKOTA                                       MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                  Son                                 8
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                    $1,245.01
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.                     $200.00
      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
                        Case: 18-40561               Document: 1          Filed: 11/29/18          Page 50 of 67
                                                                                                                            11/29/2018 02:05:20pm



Debtor 1      Scott Allen Jendersee                                                         Case number (if known)

                                                                                                                 Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                            5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                                    6a.                     $245.00
     6b. Water, sewer, garbage collection                          (See continuation sheet(s) for details) 6b.                     $113.00
     6c. Telephone, cell phone, Internet, satellite, and           (See continuation sheet(s) for details) 6c.                     $272.00
         cable services
     6d. Other. Specify:                                                                                   6d.

7.   Food and housekeeping supplies                                                                        7.                      $750.00
8.   Childcare and children's education costs                                             (Swim lessons) 8.                         $80.00
9.   Clothing, laundry, and dry cleaning                                                                   9.                      $225.00
10. Personal care products and services                                                                    10.                      $90.00
11. Medical and dental expenses                                                                            11.                     $200.00
12. Transportation. Include gas, maintenance, bus or train                                                 12.                     $425.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                          13.                     $125.00
    magazines, and books
14. Charitable contributions and religious donations                                                       14.                     $100.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                                 15a.

     15b.   Health insurance                                                                               15b.

     15c.   Vehicle insurance                                                                              15c.                    $146.00
     15d.   Other insurance. Specify:     See continuation sheet                                           15d.                     $95.23
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                               16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1     2014 Nissan Altima                                              17a.                    $388.57
     17b.   Car payments for Vehicle 2     2018 Nissan Altima                                              17b.                    $415.00
     17c.   Other. Specify: Family Gym Membership                                                          17c.                     $43.00
     17d.   Other. Specify: Furniture Pymt ($2,296.43/60)                                                  17d.                     $38.27
18. Your payments of alimony, maintenance, and support that you did not report as                          18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                               19.




 Official Form 106J                                        Schedule J: Your Expenses                                                  page 2
                        Case: 18-40561              Document: 1             Filed: 11/29/18          Page 51 of 67
                                                                                                                        11/29/2018 02:05:20pm



Debtor 1      Scott Allen Jendersee                                                            Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify: See continuation sheet                                                                   21.    +          $568.92
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.            $5,765.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.            $5,765.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.            $5,940.01
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –        $5,765.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.              $175.01

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                             page 3
                       Case: 18-40561              Document: 1           Filed: 11/29/18    Page 52 of 67
                                                                                                               11/29/2018 02:05:20pm



Debtor 1      Scott Allen Jendersee                                                   Case number (if known)


6b. Water, sewer, garbage collection (details):
    Water                                                                                                              $55.00
    Water Softner                                                                                                      $27.00
    Garbage                                                                                                            $21.00
    Water Heater (Balance $600/60)                                                                                     $10.00

                                                                                            Total:                    $113.00


6c. Telephone, cell phone, Internet, satellite, and cable services (details):
    Cell phones                                                                                                       $120.00
    Dish Network                                                                                                       $80.00
    Internet                                                                                                           $45.00
    Netflix                                                                                                            $10.00
    Hulu                                                                                                                $7.00
    Spotify                                                                                                            $10.00

                                                                                            Total:                    $272.00


15d. Other insurance (details):
    Life Ins. (out of pocket)                                                                                          $69.00
    Life Ins. Loan                                                                                                     $26.23

                                                                                            Total:                     $95.23


21. Other. Specify:
    Misc.                                                                                                             $200.00
    Non-debtor spouse's Discover - Balance $6,880/60                                                                  $114.67
    Non-debtor spouse's Chase/Slate - Balance $3,387/60                                                                $56.45
    Non-debtor spouse's US Bank - Balance $4,908/60                                                                    $81.80
    Non-debtor spouse's Citibank - Balance $2,162/60                                                                   $36.03
    Non-debtor spouse's Medical - Balance $1,900/60                                                                    $31.67
    Non-debtor spouse's U.S. Bank - Balance $2,898/60                                                                  $48.30

                                                                                            Total:                    $568.92




 Official Form 106J                                       Schedule J: Your Expenses                                      page 4
                         Case: 18-40561             Document: 1           Filed: 11/29/18          Page 53 of 67
                                                                                                                           11/29/2018 02:05:20pm



 Fill in this information to identify your case:
 Debtor 1           Scott                 Allen              Jendersee
                    First Name            Middle Name        Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name        Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA

 Case number
                                                                                                             Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Scott Allen Jendersee                             X
        Scott Allen Jendersee, Debtor 1                         Signature of Debtor 2

        Date 11/29/2018                                         Date
             MM / DD / YYYY                                            MM / DD / YYYY




Official Form 106Dec                          Declaration About an Individual Debtor's Schedules                                       page 1
                         Case: 18-40561              Document: 1             Filed: 11/29/18             Page 54 of 67
                                                                                                                              11/29/2018 02:05:21pm



 Fill in this information to identify your case:
 Debtor 1           Scott                 Allen                  Jendersee
                    First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA

 Case number
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 1
                           Case: 18-40561             Document: 1            Filed: 11/29/18          Page 55 of 67
                                                                                                                               11/29/2018 02:05:21pm



Debtor 1       Scott Allen Jendersee                                                     Case number (if known)

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                    Debtor 1                                        Debtor 2

                                                  Sources of income          Gross income          Sources of income         Gross income
                                                  Check all that apply.      (before deductions    Check all that apply.     (before deductions
                                                                             and exclusions                                  and exclusions

From January 1 of the current year until              Wages, commissions,            $36,388.96       Wages, commissions,
the date you filed for bankruptcy:                    bonuses, tips                                   bonuses, tips
                                                      Operating a business                            Operating a business


For the last calendar year:                           Wages, commissions,            $40,047.00       Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY                Operating a business                            Operating a business


For the calendar year before that:                    Wages, commissions,             $8,823.00       Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2016 )
                                  YYYY                Operating a business                            Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.


                                                    Debtor 1                                        Debtor 2

                                                  Sources of income           Gross income         Sources of income          Gross income
                                                  Describe below.             from each source     Describe below.            from each source
                                                                              (before deductions                              (before deductions
                                                                              and exclusions                                  and exclusions

From January 1 of the current year until
the date you filed for bankruptcy:



For the last calendar year:                       Prize Award (1099)                   $5,000.00
(January 1 to December 31, 2017 )                 Gross Receipts                     $15,039.00
                                YYYY              Net Loss                           ($1,148.00)
                                                  Non-debtor spouse                  $38,675.00


For the calendar year before that:                Unemployment Benefits               $4,008.00
(January 1 to December 31, 2016 )                 Business Gross Receipts            $29,160.00
                                YYYY              Net Profit                          $1,184.00
                                                  Non-debtor spouse                  $32,912.00


Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
                           Case: 18-40561               Document: 1             Filed: 11/29/18            Page 56 of 67
                                                                                                                                     11/29/2018 02:05:21pm



Debtor 1         Scott Allen Jendersee                                                       Case number (if known)


 Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                   "incurred by an individual primarily for a personal, family, or household purpose."

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                   * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                           Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

           No
           Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 3
                           Case: 18-40561                 Document: 1          Filed: 11/29/18            Page 57 of 67
                                                                                                                                    11/29/2018 02:05:21pm



Debtor 1         Scott Allen Jendersee                                                      Case number (if known)

 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

           No
           Yes. Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:          List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

 Part 6:          List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.

Describe the property you lost and how                 Describe any insurance coverage for the loss             Date of your          Value of property
the loss occurred                                      Include the amount that insurance has paid. List pending loss                  lost
                                                       insurance claims on line 33 of Schedule A/B: Property.
2013 Nissan Altima totaled in accident.                All proceeds to BMO Harris, secured creditor,
                                                       with the exemption of $778.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 4
                           Case: 18-40561              Document: 1            Filed: 11/29/18            Page 58 of 67
                                                                                                                                    11/29/2018 02:05:21pm



Debtor 1       Scott Allen Jendersee                                                        Case number (if known)

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                     Description and value of any property transferred          Date payment         Amount of
Thomas A. Blake                                      See Attorney Disclosure Statement.                         or transfer was      payment
Person Who Was Paid                                                                                             made

505 W 9th Street, Ste. 202
Number      Street




Sioux Falls                   SD       57104
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5
                                Case: 18-40561           Document: 1              Filed: 11/29/18         Page 59 of 67
                                                                                                                                   11/29/2018 02:05:21pm



Debtor 1        Scott Allen Jendersee                                                       Case number (if known)

  Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

                                                       Last 4 digits of account      Type of account or        Date account         Last balance
                                                       number                        instrument                was closed,          before closing
                                                                                                               sold, moved,         or transfer
                                                                                                               or transferred
Great Western Bank (open)
Name of Financial Institution
                                                       XXXX-                            Checking                                       $1,817.42
                                                                                        Savings
Number      Street
                                                                                        Money market
                                                                                        Brokerage
                                                                                        Other

City                             State   ZIP Code

                                                       Last 4 digits of account      Type of account or        Date account         Last balance
                                                       number                        instrument                was closed,          before closing
                                                                                                               sold, moved,         or transfer
                                                                                                               or transferred
Great Western Bank (open)
Name of Financial Institution
                                                       XXXX-                            Checking                                       $1,738.96
                                                                                        Savings
Number      Street
                                                                                        Money market
                                                                                        Brokerage
                                                                                        Other

City                             State   ZIP Code

                                                       Last 4 digits of account      Type of account or        Date account         Last balance
                                                       number                        instrument                was closed,          before closing
                                                                                                               sold, moved,         or transfer
                                                                                                               or transferred
U.S. Bank (open)
Name of Financial Institution
                                                       XXXX-                            Checking                                         $35.00
                                                                                        Savings
Number      Street
                                                                                        Money market
                                                                                        Brokerage
                                                                                        Other

City                             State   ZIP Code




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 6
                           Case: 18-40561           Document: 1           Filed: 11/29/18           Page 60 of 67
                                                                                                                         11/29/2018 02:05:21pm



Debtor 1       Scott Allen Jendersee                                                   Case number (if known)

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.


 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?


           No
           Yes. Fill in the details.

25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

           No
           Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 7
                           Case: 18-40561               Document: 1              Filed: 11/29/18             Page 61 of 67
                                                                                                                                     11/29/2018 02:05:21pm



Debtor 1       Scott Allen Jendersee                                                           Case number (if known)

  Part 11:       Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation

           No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.

                                                 Describe the nature of the business                 Employer Identification number
Too Drunk to Fish                                Musical band                                        Do not include Social Security number or ITIN.
Business Name
                                                                                                     EIN:           –
a S.D. Sole Proprietorship                       Name of accountant or bookkeeper
Number     Street
                                                                                                     Dates business existed

                                                                                                     From        1999         To   Present

City                      State   ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 8
                       Case: 18-40561             Document: 1           Filed: 11/29/18           Page 62 of 67
                                                                                                                           11/29/2018 02:05:21pm



Debtor 1     Scott Allen Jendersee                                                   Case number (if known)

 Part 12:     Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Scott Allen Jendersee                           X
   Scott Allen Jendersee, Debtor 1                        Signature of Debtor 2

   Date     11/29/2018                                    Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                    Attach the Bankruptcy Petition Preparer's Notice,
                                                                                           Declaration, and Signature (Official Form 119).




Official Form 107                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 9
                         Case: 18-40561               Document: 1             Filed: 11/29/18          Page 63 of 67
                                                                                                                                11/29/2018 02:05:22pm



 Fill in this information to identify your case:                                             Check as directed in lines 17 and 21:

 Debtor 1           Scott                   Allen                 Jendersee                  According to the calculations required by this
                    First Name              Middle Name           Last Name                  Statement:

 Debtor 2                                                                                       1. Disposable income is not determined
 (Spouse, if filing) First Name             Middle Name           Last Name                        under 11 U.S.C. § 1325(b)(3).
                                                                                                2. Disposable income is determined
 United States Bankruptcy Court for the: DISTRICT OF SOUTH DAKOTA                                  under 11 U.S.C. § 1325(b)(3).

 Case number                                                                                    3. The commitment period is 3 years.
 (if known)                                                                                     4. The commitment period is 5 years.


                                                                                                 Check if this is an amended filing
Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known).


 Part 1:       Calculate Your Average Monthly Income

1.   What is your marital and filing status? Check one only.

          Not married. Fill out Column A, lines 2-11.

          Married. Fill out both Columns A and B, lines 2-11.

     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                            Column A        Column B
                                                                                            Debtor 1        Debtor 2 or
                                                                                                            non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                      $3,305.25            $4,337.07
     (before all payroll deductions).
3.   Alimony and maintenance payments. Do not include payments from a spouse.                     $0.00                $0.00

4.   All amounts from any source which are regularly paid for household                           $0.00                $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Do not include payments from a
     spouse. Do not include payments you listed on line 3.

5.   Net income from operating a business, profession, or farm

                                               Debtor 1           Debtor 2
     Gross receipts (before all                     $929.17               $0.00
     deductions)
     Ordinary and necessary operating      –        $807.07   –           $0.00
     expenses                                                                     Copy
     Net monthly income from a business,            $122.10               $0.00 here           $122.10                 $0.00
     profession, or farm




Official Form 122C-1              Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                    page 1
                                  Case: 18-40561                             Document: 1                         Filed: 11/29/18                     Page 64 of 67
                                                                                                                                                                              11/29/2018 02:05:22pm



Debtor 1         Scott Allen Jendersee                                                                                               Case number (if known)

                                                                                                                                          Column A        Column B
                                                                                                                                          Debtor 1        Debtor 2 or
                                                                                                                                                          non-filing spouse

6.    Net income from rental and other real property

                                                               Debtor 1                       Debtor 2
      Gross receipts (before all                                            $0.00                          $0.00
      deductions)
      Ordinary and necessary operating                     –                $0.00         –                $0.00
      expenses                                                                                                          Copy
      Net monthly income from rental or                                     $0.00                          $0.00 here                            $0.00              $0.00
      other real property

7.    Interest, dividends, and royalties                                                                                                         $0.00              $0.00
8.    Unemployment compensation                                                                                                                  $0.00              $0.00
      Do not enter the amount if you contend that the amount received was a
      benefit under the Social Security Act. Instead, list it here: ...............................................
                                                                                                               $0.00
          For you............................................................................................................................
                                                                                                          $0.00
          For your spouse..............................................................................................................
9.    Pension or retirement income. Do not include any amount received that                                                                      $0.00              $0.00
      was a benefit under the Social Security Act.
10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act
    or payments received as a victim of a war crime, a crime against humanity,
    or international or domestic terrorism. If necessary, list other sources on a
    separate page and put the total below.




      Total amounts from separate pages, if any.                                                                                   +                     +
11. Calculate your total average monthly income.
    Add lines 2 through 10 for each column.                                                                                                 $3,427.35    +       $4,337.07   =     $7,764.42
    Then add the total for Column A to the total for Column B.
                                                                                                                                                                              Total average
                                                                                                                                                                              monthly income

  Part 2:           Determine How to Measure Your Deductions from Income
                                                                                                                                                                         $7,764.42
12. Copy your total average monthly income from line 11. ..............................................................................................................................................
13. Calculate the marital adjustment. Check one:
             You are not married. Fill in 0 below.
             You are married and your spouse is filing with you. Fill in 0 below.
             You are married and your spouse is not filing with you.
             Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses
             of you or your dependents, such as payment of the spouse's tax liability or the spouse's support of someone other
             than you or your dependents.
             Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If
             necessary, list additional adjustments on a separate page.

             If this adjustment does not apply, enter 0 below.

             Non-debtor spouse's 401(k) 3% (Wage Deduction)                                                                          $130.12
             Non-debtor spouse's Aflac (Family) (Wage Deduction)                                                                        $53.95
             Non-debtor spouse's Chase/Slate (Balance $3,387/60)                                                    +                   $56.45 (See continuation page.)
                                                                                                                                     $1,555.65
             Total......................................................................................................................             Copy here                –    $1,555.65

14. Your current monthly income. Subtract the total in line 13 from line 12.                                                                                                       $6,208.77


Official Form 122C-1                       Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                     page 2
                              Case: 18-40561                             Document: 1                          Filed: 11/29/18                           Page 65 of 67
                                                                                                                                                                                                 11/29/2018 02:05:22pm



Debtor 1      Scott Allen Jendersee                                                                                                Case number (if known)

15. Calculate your current monthly income for the year. Follow these steps:

    15a.    Copy line 14 here                                                                                                                                                                              $6,208.77
                                              ...................................................................................................................................................................................

            Multiply line 15a by 12 (the number of months in a year).                                                                                                                                 X         12

    15b.                                                                                                                                                          $74,505.24
            The result is your current monthly income for the year for this part of the form. .......................................................................................

16. Calculate the median family income that applies to you. Follow these steps:

    16a.    Fill in the state in which you live.                                                   South Dakota

    16b.    Fill in the number of people in your household.                                                    3

    16c.                                                                                                                                                             $78,821.00
            Fill in the median family income for your state and size of household......................................................................................................................
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.

17. How do the lines compare?

    17a.           Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined
                   under 11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).
    17b.           Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under
                   11 U.S.C. § 1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2).
                   On line 39 of that form, copy your current monthly income from line 14 above.


 Part 3:        Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

18. Copy your total average monthly income from line 11.                                                                                                                                                   $7,764.42
                                                                                              ..............................................................................................................................................

19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend
    that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's
    income, copy the amount from line 13.

    19a.                                                                                                                                                             – $1,555.65
            If the marital adjustment does not apply, fill in 0 on line 19a. .......................................................................................................................

    19b.    Subtract line 19a from line 18.                                                                                                                                                                $6,208.77

20. Calculate your current monthly income for the year. Follow these steps:
    20a.                                                                                                                                                                                             $6,208.77
            Copy line 19b ...................................................................................................................................................................................
            Multiply by 12 (the number of months in a year).                                                                                                                                          X         12
    20b.    The result is your current monthly income for the year for this part of the form.                                                                                                             $74,505.24

    20c.                                                                                                                                                 $78,821.00
            Copy the median family income for your state and size of household from line 16c. .........................................................................................................

21. How do the lines compare?
           Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
           check box 3, The commitment period is 3 years. Go to Part 4.
           Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1
           of this form, check box 4, The commitment period is 5 years. Go to Part 4.




Official Form 122C-1                   Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                                                      page 3
                       Case: 18-40561               Document: 1             Filed: 11/29/18              Page 66 of 67
                                                                                                                                 11/29/2018 02:05:22pm



Debtor 1    Scott Allen Jendersee                                                        Case number (if known)

 Part 4:      Sign Below

    By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.


    X   /s/ Scott Allen Jendersee                                            X
        Scott Allen Jendersee, Debtor 1                                          Signature of Debtor 2

        Date 11/29/2018                                                          Date
             MM / DD / YYYY                                                             MM / DD / YYYY

    If you checked 17a, do NOT fill out or file Form 122C-2.

    If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1         Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                        page 4
                       Case: 18-40561        Document: 1         Filed: 11/29/18         Page 67 of 67
                                                                                                               11/29/2018 02:05:22pm



Debtor 1    Scott Allen Jendersee                                            Case number (if known)



13. Marital Adjustment (continued):

 State each purpose for which the income was used                                                         Amount to subtract

 Non-debtor spouse's Citibank (Balance $2,162/60)                                                                      $36.03
 Non-debtor spouse's Dental Ins. (Family) (Wage Deduction)                                                             $10.55
 Non-debtor spouse's Discover (Balance $6,880/60)                                                                     $114.67
 Non-debtor spouse's health ins. (Family)(Wage Deduction)                                                             $394.68
 Non-debtor spouse's Life Ins. (Family) (Wage Deduction)                                                               $18.11
 Non-debtor spouse's Medical (Balance $1,900/60)                                                                       $31.67
 Non-debtor spouse's taxes (Wage Deduction)                                                                           $556.18
 Non-debtor spouse's US Bank (Balance $2,898/60)                                                                       $48.30
 Non-debtor spouse's US Bank (Balance $4,908/60)                                                                       $81.80
 Non-debtor spouse's Vision Ins. (Family) (Wage Deduction)                                                             $23.14




Official Form 122C-1      Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period       page 5
